BETTS, District Judge.
The defendant moves to set aside the verdict rendered against him, as being without evidence to support it. It appears that one Pike, a subtenant of the defendant, had used a machine for turning hatchet handles, which was a violation of the Blanchard patent. The handles were manufactured for the defendant. Pike had come to the place at the instance of the defendant, and there was evidence of a relationship by marriage between them. The defendant gave evidence for the purpose of showing that he purchased the hatchet handles from Pike at fixed prices, and that he had no other connection with the manufacture than as a contract purchaser. The plaintiffs gave other evidence, conducing to show a concert between the defendant and Pike in the manufacture, and that it was under their mutual charge. The court instructed, the jury that the action could not be maintained against the defendant, if he was no more than the purchaser of the articles after they had been manufactured by Pike, but that it was a question of fact for them to find from the evidence, whether or not the defendant was concerned with Pike in using the machine. There was testimony tending to show a common co-operation in working the machine and infringing the patent, and it belonged to the jury to determine the credibility and weight of that evidence. The rule *653laid down in Ward v. Center, 3 Johns, 271, that the verdict of a jury will not be set aside where there has been evidence on both sides of a question of fraud, and no misdirection as to the law, is applied with like strictness to all cases of tort. Jarvis v. Hatheway, Id. 180.
[NOTE. Por other cases involving this patent, see note at end of Blanchard v. Reeves, Case No. 1,515, and note at end of Blanchard’s Gun-Stock Turning Factory v. Warner, Id.
A new trial will not be granted in any case unless the verdict is clearly without evidence or against the weight of evidence. Brown v. Wilde, 12 Johns. 455; Trowbridge v. Baker, 1 Cow. 251; Lewis v. Payn, 4 Wend. 423; Smith v. Hicks, 5 Wend. 48; Alsop v. Commercial Ins. Co. [Case No. 262], Nor for the purpose of introducing new evidence to points before in controversy. Williams v. Baldwin, 18 Johns. 489; Douglass v. Tousey, 2 Wend. 352; Chatfield v. Lathrop, 6 Pick. 417. The evidence to support the action in this case was not very full or direct, and the circumstances were not in their character decisive against the defendant, but they all had a legal bearing upon the issue. The testimony offered by the defendant in his exoneration was met by counteracting facts, and we think the jury were well warranted in drawing, from the whole evidence considered together, the conclusion which they adopted.
New trial denied.